
	

114 S2403 IS: To amend title 10, United States Code, to provide a period for the relocation of spouses and dependents of certain members of the Armed Forces undergoing a permanent change of station in order to ease and facilitate the relocation of military families, and for other purposes.
U.S. Senate
2015-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2403
		IN THE SENATE OF THE UNITED STATES
		
			December 15, 2015
			Mr. Blunt (for himself, Mrs. Gillibrand, Mr. Burr, Ms. Hirono, Mr. Cochran, Ms. Mikulski, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide a period for the relocation of spouses and
			 dependents of certain
			 members of the Armed Forces undergoing a permanent
			 change of
			 station in order to ease and facilitate the relocation of military
			 families, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Military Family Stability Act of 2015. 2.Period for relocation of spouses and dependents of certain members of the Armed Forces undergoing a permanent change of station (a)Period of relocation (1)In generalSubchapter I of chapter 88 of title 10, United States Code, is amended by inserting after section 1784a the following new section:
					
						1784b.Relocation of spouses and dependents in connection with the permanent change of station of
			 certain members
							(a)Election of timing of relocation of spouses in connection with PCS
 (1)In generalSubject to paragraph (2) and subsection (c), a member of the armed forces undergoing a permanent change of station and the member's spouse may jointly elect that the spouse may relocate to the location to which the member will relocate in connection with the permanent change of station at such time during the covered relocation period as the member and spouse jointly select.
 (2)Members and spouses eligible to make electionsA member and spouse may make an election pursuant to paragraph (1) as follows: (A)If the spouse either—
 (i)is gainfully employed at the beginning of the covered relocation period concerned; or (ii)is enrolled in a degree, certificate, or license granting program at the beginning of the covered relocation period.
 (B)If the member and spouse have one or more dependents at the beginning of the covered relocation period concerned, either—
 (i)at least one dependent is a child in elementary or secondary school at the beginning of the covered relocation period;
 (ii)the spouse or at least one such dependent are covered by the Exceptional Family Member Program at the beginning of the covered relocation period; or
 (iii)the member and spouse are caring at the beginning of the covered relocation period for an immediate family member with a chronic or long-term illness, as determined pursuant to the regulations applicable to the member's armed force pursuant to subsection (h).
 (C)If the member is undergoing a permanent change of station as an individual augmentee or other deployment arrangement specified in the regulations applicable to the member's armed force pursuant to subsection (h).
 (D)If the member, spouse, or both, meet such other qualification or qualifications as are specified in the regulations applicable to the member's armed force pursuant to subsection (h).
 (E)In the case of a member and spouse who do not otherwise meet any qualification in subparagraphs (A) through (D), if the commander of the member at the beginning of the covered relocation period determines that eligibility to make the election is in the interests of the member and spouse for family stability during the covered relocation period and in the interests of the armed force concerned. Any such determination shall be made on a case-by-case basis.
									(b)Election of timing of relocation of certain dependents of unmarried members in connection with PCS
 (1)In generalSubject to subsection (c), a member of the armed forces undergoing a permanent change of station who has one or more dependents described in paragraph (2) and is no longer married to the individual who is or was the parent (including parent by adoption) of such dependents at the beginning of the covered period of relocation may elect that such dependents may relocate to the location to which the member will relocate in connection with the permanent change of station at such time during the covered relocation period as elected as follows:
 (A)By the member alone if such individual is dead or has no custodial rights in such dependents at the beginning of such period.
 (B)By the member and such individual jointly in all other circumstances. (2)DependentsThe dependents described in this paragraph are as follows:
 (A)Dependents over the age of 19 years for whom the member has power of attorney regarding residence. (B)Dependents under the age of 20 years who will reside with a caregiver according to the Family Care Plan of the member during the covered period of relocation until relocated pursuant to an election under this subsection.
									(c)Limitations
 (1)Outstanding period of obligated service at time of electionA member may not make an election under subsection (a) or (b) unless the member's period of obligated service, or the time remaining under the member's enlistment contract, at the time of election is not less than 24 months.
 (2)Number of electionsThe aggregate number of elections made by a member under subsections (a) and (b) may not exceed three elections.
 (d)Housing(1)(A)If the spouse of a member relocates before the member in accordance with an election pursuant to subsection (a), the member shall be assigned to quarters or other housing facilities of the United States as a bachelor, if such quarters are available, until the date of the member's permanent change of station.
 (B)The quarters or housing facilities to which a member is assigned pursuant to subparagraph (A) shall, to the extent practicable, be quarters or housing facilities that do not impose or collect a lease fee on the member for occupancy.
 (C)(i)If quarters or housing facilities that do not impose or collect a lease fee for occupancy are not available for a particular member, the quarters or housing facilities to which the member is assigned shall be quarters or housing facilities that impose or collect the lowest reasonable lease fee for occupancy that can be obtained for the member by the Secretary concerned for purposes of this subparagraph.
 (ii)Each Secretary concerned shall provide for the insertion into contracts for the acquisition or improvement of military unaccompanied housing pursuant to subchapter IV of chapter 169 of this title of a clause permitting members covered by this subparagraph to be assigned to such military unaccompanied housing at the lease fee for occupancy obtained by the Secretary concerned pursuant to clause (i) for a period of not more than 180 days.
 (2)If a spouse and any dependents of a member covered by an election under this section reside in housing of the United States at the beginning of the covered period of relocation, the spouse and dependents may continue to reside in such housing throughout the covered period of relocation, regardless of the date of the member's permanent change of station.
 (3)If a spouse and any dependents of a member covered by an election under this section are eligible to reside in housing of the United States following the member's permanent change of station, the spouse and dependents may commence residing in such housing at any time during the covered relocation period, regardless of the date of the member's permanent change of station.
 (e)Basic allowance for housing; stipend(1)(A)In the case of a member undergoing a permanent change of station who is paid basic allowance for housing at the with-dependents rate at the beginning of the covered relocation period, the member shall be paid basic allowance for housing at the with-dependents rate for months beginning during the covered relocation period regardless of the date on which the member's spouse and any dependents relocate pursuant to an election under this section or the assignment of the member to quarters or facilities pursuant to subsection (d)(1).
 (B)In determining the portion of basic allowance for housing payable to a member under this paragraph that is payable with respect to the member's dependents, the geographic location of the dependents shall govern rather than the geographic location of the member.
 (2)If quarters are not available for the assignment of a member as described in subsection (d)(1), the member shall be paid an amount (determined in accordance with the regulations applicable to the member's armed force pursuant to subsection (h)) appropriate to compensate the member for cost of the housing in which the member resides in lieu of such quarters until the date on which the member and the member's spouse reside in the same geographic area after the member's permanent change of station. Any amount payable to a member pursuant to this paragraph is in addition to amounts payable to the member under paragraph (1).
 (f)Transportation of property(1)(A)The professional gear of a member relocating as described in subsection (a) or (b) shall be transported at the time of the member's relocation and in an amount, and subject to any terms and conditions, applicable to the transportation or shipment of such gear by applicable law.
 (B)The personal property of the spouse and any dependents of a member relocating as described in subsection (a) or (b) shall be transported at the time of such relocation or as otherwise provided by applicable law.
 (2)Except as provided in paragraph (1), any transportation allowances authorized for the transportation of the personal property of a member and spouse making an election under subsection (a) may be allocated among the personal property of the member and spouse in such manner as the member and spouse shall select.
 (3)In this subsection, the terms transportation allowances and personal property have the meaning given such terms in section 451(b) of title 37. (g)Approval(1)The Secretary of Defense shall establish a single approval process for applications for coverage under this section. The process shall apply uniformly among the armed forces.
 (2)Applications for approval for coverage under this section shall consist of such elements (including documentary evidence) as the Secretary shall prescribe for purposes of the approval process required by this subsection.
 (3)The approval process required by this subsection shall ensure that the processing of applications for coverage under this section is completed in a timely manner that permits a spouse and any dependents to relocate whenever during the covered relocation period selected in the election concerned. In meeting that requirement, the approval process shall provide for the processing of applications at the lowest level in the chain of command of members as it appropriate to ensure proper administration of this section.
 (h)RegulationsEach Secretary concerned shall prescribe regulations for the administration of this section with respect to the armed force or forces under the jurisdiction of such Secretary.
 (i)Covered relocation period definedIn this section, the term covered relocation period, in connection with the permanent change of station of a member, means the period that— (1)begins 180 days before the date of the permanent change of station; and
 (2)ends 180 days after the date of the permanent change of station.. (2)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 88 of such title is amended by inserting after the item relating to section 1784a the following new item:
					1784b. Relocation of spouses and dependents in connection with the permanent change of
			 station of certain members..
 (3)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply with respect to permanent changes of station of members of the Armed Forces that occur on or after the date that is 180 days after such effective date.
				(b)Comptroller General of the United States report
 (1)Report requiredNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on potential actions of the Department of Defense to enhance the stability of military families undergoing a permanent change of station.
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)A comparison of the current percentage of spouses in military families who work with the percentage of spouses in military families who worked in the recent past, and an assessment of the impact of the change in such percentage on military families.
 (B)An assessment of the effects of relocation of military families undergoing a permanent change of station on the employment, education, and licensure of spouses of military families.
 (C)An assessment of the effects of relocation of military families undergoing a permanent change of station on military children, including effect on their mental health.
 (D)An identification of potential actions of the Department to enhance the stability of military families undergoing a permanent change of station and to generate cost savings in connection with such changes of station.
 (E)Such other matters as the Comptroller General considers appropriate. (3)Additional element on funding of military family support programsIn addition to the elements specified in paragraph (2), the report required by paragraph (1) shall also include a comparison of—
 (A)the average annual amount spent by each Armed Force over the five-year period ending on December 31, 2015, on recruiting and retention bonuses and special pays for members of such Armed Force; with
 (B)the average annual amount spent by such Armed Force over such period on programs for military families and support of military families.
